Citation Nr: 1034488	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right internal carotid 
artery and basilar apex artery aneurisms with seizure disorder, 
status post surgery and bypass graft, to include as due to 
herbicide exposure.  

2.  Entitlement to service connection for a bilateral shoulder 
disorder.  

3.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.  

4.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision and December 2007 
decision review officer (DRO) decision of the Columbia, South 
Carolina, and Waco, Texas, Department of Veterans Affairs (VA) 
Regional Offices (ROs). 

In February 2007 and April 2008, the Veteran testified at 
personal hearings before a DRO.  A copy of the transcript is of 
record.  

In March 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  Additionally, the record was held open 
for 60 days, in which the Veteran submitted additional medical 
evidence accompanied by a waiver.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of right internal carotid artery and basilar apex 
artery aneurisms with seizure disorder, status post surgery and 
bypass graft, to include as due to herbicide exposure, is not of 
record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of prostate cancer, to include as due to herbicide 
exposure, is not of record.  

4.  Competent evidence of a nexus between the post service 
diagnosis of diabetes mellitus, type II, to include as due to 
herbicide exposure, is not of record.  

5.  The competent evidence does not demonstrate a current 
bilateral shoulder disorder.  

6.  The Veteran's bilateral hearing loss is attributable to 
acoustic trauma during active service.  

7.  The Veteran's tinnitus is attributable to acoustic trauma 
during active service.  


CONCLUSIONS OF LAW

1.  Right internal carotid artery and basilar apex artery 
aneurisms with seizure disorder, status post surgery and bypass 
graft was not incurred in or aggravated by active service, nor is 
such a disability presumed to have been incurred as a result of 
exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).  

2.  Prostate cancer was not incurred in or aggravated by active 
service, nor is such disability presumed to have been incurred as 
a result of exposure to herbicides during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

3.  Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor is such disability presumed to have been 
incurred as a result of exposure to herbicides during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

4.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

5.  Giving the benefit of the doubt to the Veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

6.  Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

Given the fully favorable decision discussed below with regards 
to the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus, the Board finds that any issue with 
regard to the timing or content of the VCAA notice provided to 
the Veteran is moot or represents harmless error.  As to 
additional notice regarding the effective date to be assigned, 
the RO will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App.  

The Board finds that the VCAA notice requirements have been 
satisfied by letters sent to the Veteran in August 2006 and March 
2007.  Those letters informed the Veteran that in order to 
substantiate a claim for service connection, the evidence needed 
to show he had a current disability, a disease or injury in 
service, and evidence of a nexus between the post service 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  The 
letters also informed him that VA had a duty to obtain any 
records held by any federal agency.  He was further informed that 
on his behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  Finally, the RO told the Veteran 
that he could obtain private records himself and submit them to 
VA.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the VCAA 
notice must include notice that a disability rating and an 
effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the 
August 2006 and March 2007 letters to the Veteran included the 
type of evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records, as well 
as VA and private post-service treatment records.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's remaining claims, the Board finds 
that VA was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claims.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the disability; 
(2) contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; and 
(3) does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination absent 
a showing by the veteran of a causal connection between the 
disability and service).  In this case, the Veteran has not 
brought forth evidence suggestive of a causal connection between 
the claimed disabilities and his active service.  The RO informed 
the Veteran that he would need medical evidence of a relationship 
between his disabilities and service, and the Veteran has not 
provided such evidence or indicated where such evidence may be 
found.  Furthermore, unlike Wells, the Veteran did not submit 
evidence of a current bilateral shoulder disorder, although he 
was advised to submit or identify such evidence by the RO.

The Board has considered the case of Charles v. Principi, 16 Vet. 
App. 370 (2002) wherein the Court held that, under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since his 
discharge.  Because there was evidence of record satisfying two 
of the requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association between 
the appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying his 
claim, competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.  
However, unlike Charles, in this case, there is no competent 
evidence of a current bilateral shoulder disorder, and there is 
no competent evidence of the Veteran's seizure disorder, prostate 
cancer, and diabetes mellitus, type II, relating to service.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




II.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection for certain "chronic diseases" may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  Service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a certain listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009); McCartt v. West, 12 Vet. App. 
164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.309(e) (2009).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



Right Internal Carotid Artery and Basilar Apex Artery Aneurisms 
with Seizure Disorder, Status Post Surgery and Bypass Graft, 
Prostate Cancer, and Diabetes Mellitus, Type II  

During the March 2010 hearing, the Veteran testified that he was 
exposed to Agent Orange while stationed at Barber's Point Naval 
Air Station in Hawaii.  He explained that while stationed in 
Hawaii, he loaded black barrels with an "orange stripe through 
the center" onto helicopters.  The Veteran stated that he was 
later told by another serviceman that the stripe was Agent 
Orange.  The Veteran asserts that his seizure disorder, prostate 
cancer, and diabetes mellitus are attributable to his active 
military service.  

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for a seizure disorder, prostate cancer, and 
diabetes mellitus, type II.  The evidence of record indicates 
that the Veteran was first diagnosed with a seizure disorder, 
diabetes mellitus, type II, and prostate cancer in June 2006 and 
October 2006.  See June and October 2006 VA outpatient treatment 
notes.  The Veteran's argument is that he developed his 
disabilities as a result of herbicide exposure.  

At the outset, the Board notes that the above-described Agent 
Orange presumption apply only to Veterans' whose service included 
on land duty or visitation in the Republic of Vietnam.  In this 
case, there is no evidence that the Veteran served in the 
Republic of Vietnam, but rather his service personnel records 
show service at the naval air station at Barber's Point in Hawaii 
and aboard the U.S.S. America.  In addition, several lay 
statements submitted by the Veteran reference his military time 
at Barber's Point in Hawaii; however, there is no mention of time 
served in Vietnam.  Finally, and more importantly, the service 
department has certified in August 2006 that there is no evidence 
in the Veteran's file to substantiate any service in the Republic 
of Vietnam.  

There is no objective evidence of record, and the Veteran has 
identified none, which would establish his exposure to 
herbicides.  The Board notes the Veteran was advised that 
presumptive service connection for disabilities associated with 
herbicide exposure requires documentation that he served in the 
Republic of Vietnam, or sound scientific and medical evidence 
that his disability is associated with herbicide exposure.  The 
Veteran has not submitted any such evidence and, although he 
sincerely believes that he was stationed in Vietnam and his 
diabetes mellitus, type II, and prostate cancer are due to 
herbicide exposure, there is no evidence establishing exposure to 
herbicides.  Therefore, there is no basis to grant service 
connection for diabetes mellitus, type II, and prostate cancer on 
a presumptive basis due to herbicide exposure.  As for the 
Veteran's seizure disorder, it is not among the diseases, listed 
under 38 C.F.R. § 3.309(e), for which service connection, on a 
presumptive basis, due to herbicide exposure, is available.  
Therefore, there is no basis to grant service connection for such 
disability on a presumptive basis.  

The record also presents no basis to grant service connection for 
a seizure disorder, prostate cancer, and diabetes mellitus, type 
II, on a direct basis.  The Veteran's service treatment records 
contain no complaints, diagnoses, or treatments relating to 
prostate cancer, diabetes mellitus, type II, nor right internal 
carotid artery aneurism and a basilar apex artery aneurism.  
Furthermore, clinical evaluation of the Veteran upon separation 
in November 1967 found no abnormalities.  

As previously stated, the first objective medical evidence that 
the Veteran suffered from the three disabilities was in June 2006 
and October 2006, many years after service.  The Board is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), relating 
to chronicity and continuity of symptomatology.  However, there 
is no objective medical evidence of record of the claimed 
disability during service or immediately thereafter.  See Voerth 
v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observations is competent).  Such evidence is 
lacking in this case, and continuity of symptomatology after 
service is therefore not demonstrated.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnoses of record to any aspect of 
the Veteran's active service, to include his alleged exposure to 
herbicides in service, and the Veteran has not alluded to the 
existence of any such opinion.  Therefore, there is no probative 
medical evidence suggesting a link between the Veteran's period 
of service and his current diagnoses of prostate cancer, diabetes 
mellitus, and right internal carotid artery aneurism and a 
basilar apex artery aneurism.  

The Board is aware of the Veteran's contentions that his current 
disabilities are somehow etiologically related to service, 
including herbicide exposure; however, as the record does not 
reflect that the Veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnoses are not competent.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of 
competent medical evidence linking the Veteran's current 
diagnoses to service, service connection for prostate cancer, 
diabetes mellitus, and right internal carotid artery and basilar 
apex artery aneurisms with seizure disorder, status post surgery 
and bypass graft, to include as due to herbicide exposure is 
denied.

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for prostate cancer, diabetes mellitus, type 
II, and right internal carotid artery and basilar apex artery 
aneurisms with seizure disorder, status post surgery and bypass 
graft, to include as being the result of exposure to herbicides, 
and there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Bilateral Shoulder Disorder  

At the March 2010 hearing, the Veteran testified that he injured 
his shoulders when he had to transfer various personnel to 
different ships.  On one specific occasion, the Veteran explained 
that a chief warrant officer stepped on the rope with his foot 
that was used to transport personnel and the Veteran was 
"drug[ged] a pretty good little ways" down the ship.  He 
explained that he received treatment for his shoulder injuries at 
sick call, but since that time has endured pain in both 
shoulders.  The Veteran asserts that service connection is 
warranted for his bilateral shoulder disorder.  

In this case, competent evidence of a bilateral shoulder 
disability is not present.  The Veteran has not alleged a 
specific disability associated with his shoulders, but has, 
instead, stated that he has experienced pain in his shoulders.  
Furthermore, a March 2005 VA outpatient treatment record reflects 
a diagnosis of "right shoulder/neck pain."  A symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of a bilateral should 
disorder can be attributed, there is no basis to grant service 
connection for the claimed disorder.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Board finds the Veteran credible in his reports of ongoing 
pain associated with his shoulders; however, the competent 
evidence of record does not show that such pain represents 
manifestations of a chronic disability.  Moreover, although the 
Veteran has claimed that he has a disability that is manifested 
by pain, he is without the appropriate medical training and 
expertise to offer an opinion on a medical matter, to include the 
diagnosis of a specific disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Indeed, the question of 
causation in this case involves complex medical questions which 
she is not competent to address.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the Veteran's subjective complaints of 
pain involving both shoulders, service connection for the claimed 
disorder cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
("absent proof of the existence of the disability being claimed, 
there can be no valid claim").  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim of service 
connection for a bilateral shoulder disorder, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Bilateral Hearing Loss and Tinnitus

The Veteran asserts that service connection is warranted for his 
bilateral hearing loss and tinnitus.  During the March 2010 
hearing, the Veteran testified that he was subjected to loud 
noises while serving as a boatswain's mate during his active 
service.  He explained that he stood approximately fifteen feet 
above the flight deck for at least four hours to sometimes eight 
hours a day on watch duty.  He stated that as the "lookout" he 
was not afforded hearing protection because part of his job was 
seeing and hearing things.  He remained in the position for 
approximately four years.  The Veteran asserts that he was 
exposed to significant acoustic trauma during his military 
service, and his bilateral hearing loss and tinnitus should be 
service-connected.  

Due to the similar medical history and evidence related to the 
claims, as well as the similar disposition of the issues, the 
Board will address them in a common discussion.  

Review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnosis of bilateral hearing loss or 
tinnitus.  Upon discharge from service, clinical evaluation of 
the Veteran's ears was normal, as reflected in the November 1967 
discharge examination report, and the Veteran's hearing was 15/15 
in both ears for whispered and spoken voice.  Following 
separation from active service, the evidence of record 
demonstrates hearing loss consistent with 38 C.F.R. § 3.385, as 
well as current tinnitus.  Specifically such are demonstrated in 
a December 2006 VA audiological assessment.  The Veteran reported 
a history of military noise exposure as a boatswain's mate.  He 
stated that he was subjected to intense jet engine noises without 
the use of hearing protection.  After discharge from service, the 
Veteran reported being a pipe welder, but used hearing 
protection.  He denied any significant recreational noise 
exposure, and indicated that his tinnitus has been ongoing since 
1965.  Audiometric testing revealed borderline normal to severe, 
precipitously sloping sensorineural hearing loss in the right ear 
and borderline normal to profound precipitously sloping 
sensorineural hearing loss in the left ear.  The question for the 
Board is whether the Veteran's current bilateral hearing loss and 
tinnitus are attributable to his active military service.  

In May 2008, the Veteran was afforded a VA examination for his 
bilateral hearing loss and tinnitus.  The Veteran informed the VA 
examiner of his military noise exposure from aircrafts and 
pneumatic tools while serving as a boatswain's mate.  He denied 
recreational noise exposure, but reported 40 years of 
occupational noise exposure with the use of hearing protection 
from working as a pipe welder.  The Veteran also reported having 
intermittent ringing in his ears since military service, which 
has gotten constant within the last four or five years.  After a 
review of the claims file and audiological testing, the VA 
examiner diagnosed the Veteran with moderately-severe high 
frequency sensorineural hearing loss in the right ear and mild to 
severe high frequency sensorineural hearing loss in the left ear.  
The VA examiner noted that because audiometric testing was not 
conducted at the time of the Veteran's discharge, she was unable 
to provide an opinion as to whether the Veteran's bilateral 
hearing loss and tinnitus are related to service "without resort 
to mere speculation."  

In support of his claims, the Veteran submitted an April 2010 
private medical statement from C.C., Au.D.  In his statement, Dr. 
C.C. indicated that he completed an audiology evaluation with the 
Veteran.  The results revealed a mild to severe sensorineural 
hearing loss in both ears.  Dr. C.C. concluded that based on his 
interview with the Veteran, a review of his service treatment 
records, and the lack of frequency specific hearing testing 
completed upon separation, "it is at least as likely as not" 
the Veteran's hearing loss and tinnitus is caused by or 
contributed to his in-service noise exposure.  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the May 2008 VA 
examiner was unable to reach an opinion regarding the Veteran's 
bilateral hearing loss and tinnitus, Dr. C.C. was able to 
conclude that both disabilities could be caused by his in-service 
noise exposure as a boatswain's mate.  Furthermore, the Veteran 
is competent to give evidence about observable symptoms, such as 
hearing loss and ringing of the ears.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir 2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  

Additionally, at the March 2010 hearing, the Veteran provided a 
statement as to continuity of symptomatology, stating that his 
bilateral hearing loss and tinnitus originated during basic 
training.  Again, the Board finds that the Veteran's statements 
are credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (Board 
must analyze the credibility and probative value of evidence).  
The evidence of record is void of any intercurrent event or 
injury, and there is no evidence of record to suggest that the 
Veteran was exposed to post service occupational or recreational 
noise exposure on the level of his in-service noise exposure.  

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt exists because the 
approximate balance of positive and negative evidence, both 
qualitatively and quantitatively, does not satisfactorily prove 
or disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Given the facts of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that the 
appeal as to service connection for bilateral hearing loss and 
tinnitus is allowed.  


ORDER

Entitlement to service connection for right internal carotid 
artery and basilar apex artery aneurisms with seizure disorder, 
status post surgery and bypass graft, to include as due to 
herbicide exposure, is denied.  

Entitlement to service connection for a bilateral shoulder 
disorder is denied.  

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure is denied.  

Entitlement to service connection for diabetes mellitus, type II, 
to include as due to herbicide exposure is denied.  

Entitlement to service connection for bilateral hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


